Not for Publication in West's Federal Reporter

          United States Court of Appeals
                       For the First Circuit
No. 14-2154

                               AMIT YADAV,

                               Petitioner,

                                     v.

                         LORETTA E. LYNCH,
              Attorney General of the United States,

                               Respondent.



                  PETITION FOR REVIEW OF AN ORDER
                OF THE BOARD OF IMMIGRATION APPEALS



                               Before
                        Howard, Chief Judge,
              Torruella and Thompson, Circuit Judges.


     José A. Vázquez and Ferreira & Vázquez on brief for
petitioner.
     Benjamin C. Mizer, Principal Deputy Assistant Attorney
General, Civil Division, Cindy S. Ferrier, Assistant Director,
Office of Immigration Litigation, and Brendan P. Hogan, Attorney,
Office of Immigration Litigation, United States Department of
Justice, on brief for respondent.


                            October 9, 2015





  We substitute Loretta E. Lynch for her predecessor, Eric H.
Holder, Jr., as Attorney General of the United States. See Fed.
R. App. P. 43(c)(2).
            THOMPSON, Circuit Judge.     Amit Yadav — Nepalese citizen

and native — applied for asylum, withholding of removal, and

protection under the Convention against Torture ("CAT").      Finding

his testimony not credible (among other things), an immigration

judge ("IJ") denied Yadav's application and ordered him removed to

Nepal.     The Board of Immigration Appeals ("BIA") affirmed.     And

this petition for judicial review followed.1

            We start by clarifying what is not in play.    Yadav does

not challenge the asylum denial.         So we say no more about that

subject.     He does suggest — in the parts of his brief labeled

"summary of the argument" and "conclusion" — that the agency

wrongly denied him CAT relief.    To get CAT relief he had to prove

that if repatriated, the Nepalese government would more likely

than not torture him or acquiesce in his torture by others.      See,

e.g., Mendez-Barrera v. Holder, 602 F.3d 21, 27-28 (1st Cir. 2010).

The problem here is that he makes no argument in that direction —

indeed his brief's "argument" section focuses only on the denial

of withholding of removal (which we discuss next).       Consequently

any CAT argument that he might have had is waived.         See, e.g.,




1 Because the BIA "affirmed the IJ's ruling while discuss[ing] some
of the bases for the IJ's opinion, we review both the IJ's and
BIA's opinions." Costa v. Holder, 733 F.3d 13, 16 (1st Cir. 2013)
(alteration in original) (internal quotation marks omitted).
                                 - 2 -
Thapaliya v. Holder, 750 F.3d 56, 58 n.1 (1st Cir. 2014); United

States v. Zannino, 895 F.2d 1, 17 (1st Cir. 1990).

             Now on to what is in play — Yadav's withholding-of-

removal claim, a claim that requires him to show that he faces "a

clear probability" of danger to his life or liberty in Nepal "on

account of [his] race, religion, nationality, membership in a

particular social group, or political opinion," a/k/a, the five

statutorily protected grounds.           See Arévalo-Girón v. Holder, 667
F.3d 79, 82 (1st Cir. 2012) (adding that a person can do this by

"show[ing] either that [he] has suffered past persecution (giving

rise to a rebuttable presumption of future persecution) or that,

upon      repatriation,    a     likelihood        of   future     persecution

independently exists").        Additionally, for his petition to succeed

(which is subject to the REAL ID Act) he must show that a protected

ground was a "central reason" for his rough treatment, not just an

"incidental,    tangential,      superficial,      or   subordinate"    reason.

Singh v. Mukasey, 543 F.3d 1, 5 (1st Cir. 2008) (quoting In re J–

B–N & S–M–, 24 I. & N. Dec. 208, 214 (BIA 2007)); see also 8 U.S.C.

§ 1158(b)(1)(B)(i).       And critically, he must also show that the

agency's     decision     denying       withholding      lacks    "substantial

evidence," see Touch v. Holder, 568 F.3d 32, 38 (1st Cir. 2009) —

in other words, he "must persuade us that the record evidence would

compel"    (repeat,   "compel")     a   sensible    "factfinder    to   make   a

                                    - 3 -
contrary determination," see Segran v. Mukasey, 511 F.3d 1, 6 (1st

Cir. 2007) (internal quotation marks omitted).                     This is a weighty

burden that he fails to carry.              See id.

             The   parties       spar   a   bit    over     the    agency's       adverse-

credibility finding — the agency got it wrong, Yadav says; hardly,

the Attorney General fires back.              But we need not pursue the point

because Yadav's withholding request fails for another reason.

             Yadav    pins       his    reversal      hopes       on    his      testimony

describing how anti-government rebels persecuted him and some of

his relatives — e.g., by (a) sending Yadav's family letters

demanding that his father (a government employee) give them money

and that the Yadav brothers join their cause (Yadav has two

brothers),    on     pain   of    "physical       action";      (b)     kidnapping    and

torturing    Yadav     until      his    father      paid   a     hefty    ransom;    and

(c) bombing his family home in Nepal.                  This is persecution based

on his political opinion and ethnicity — or at least that is how

Yadav sees it.

             The   difficulty      for      Yadav,    though,      is     that    after   a

firsthand review of the evidence, the IJ found — and the BIA

affirmed — that the rebels primarily did what they did to extort

cash and recruits from the Yadavs.                So the IJ concluded — and the

BIA again affirmed — that Yadav did not prove that a protected

ground was a "central reason" for the mistreatment.                           Yet Yadav's

                                         - 4 -
brief never mentions — let alone takes on — this all-important

extortion finding.      Also problematic, his brief never explains how

the record — thick as it is (as he himself admits) with the rebels'

demands for money and efforts to dragoon the Yadav brothers into

their group — compels a conclusion that his ethnicity or political

opinion was a "central reason" for the persecution, cf. INS v.

Elias-Zacarias, 502 U.S. 478, 481 n.1 (1992) (stressing that to

reverse an agency finding "we must find that the evidence not only

supports that conclusion, but compels it"); indeed, his brief

nowhere mentions — let alone grapples with — the critical "central

reason"    concept.          Ultimately,    then,   his    withholding     claim

collapses because he has not forged the requisite link between the

mistreatment and a statutorily protected ground. See, e.g., Singh,
543 F.3d at 6-7 (concluding that petitioner did not show that a

statutorily protected ground was a central reason for the harm,

given that sufficient evidence showed that the attack against him

"was prompted primarily by economic motivations"); Tobon-Marin v.

Mukasey, 512 F.3d 28, 31-32 (1st Cir. 2008) (concluding petitioners

failed    to   show   that    they   were   persecuted     "on   account   of"   a

statutorily     protected       ground,     given   that    that    the    agency

supportably found that guerillas "likely targeted [them] simply

because they were able-bodied young boys" and wanted them to fill

the group's ranks); see also Elias-Zacarias, 502 U.S. at 482-83

                                      - 5 -
(stressing that "the mere existence of a generalized 'political'

motive underlying the guerrillas' forced recruitment is inadequate

to establish . . . the proposition that [the petitioner] fears

persecution   on   account   of   political   opinion,"   adding   that

guerrillas may inflict pain not because of the victim's politics

but "because of his refusal to fight with them").

          Petition for review denied.




                                  - 6 -